consultingagreementch_image1.jpg [consultingagreementch_image1.jpg]


Roger Chacko
Via electronic delivery




May 31, 2019


Dear Roger,
This letter agreement (this "Agreement") sets forth the terms and conditions
whereby you agree to provide certain services (as described on Schedule 1) to
Pla-Fit Franchise, LLC (the "Company").
1.SERVICES.
1.1    The Company hereby engages you, and you hereby accept such engagement, as
a consultant to provide certain services to the Company on the terms and
conditions set forth in this Agreement.
1.2    You shall provide to the Company the services set forth on Schedule 1
(the "Services").
1.3    The Company shall not control the manner or means by which you perform
the Services, including but not limited to the time and place you perform the
Services.
1.4    Unless otherwise set forth in Schedule 1, you shall furnish, at your own
expense, the equipment, supplies and other materials used to perform the
Services. The Company shall provide you with access to its premises, systems and
equipment to the extent necessary for the performance of the Services.
1.5    To the extent you perform any Services on the Company's premises or using
the Company's equipment, you shall comply with all applicable policies of the
Company relating to business and office conduct, health and safety, and use of
the Company’s facilities, supplies, information technology, equipment, networks,
and other resources.
2.    TERM. The term of this Agreement shall commence on June 1, 2019 and
conclude on June 30, 2019, unless earlier terminated in accordance with Section
10 (the "Term"). At the Company’s option, it may extend the duration of the Term
to July 31, 2019, on the same terms as set forth in




--------------------------------------------------------------------------------

consultingagreementch_image1.jpg [consultingagreementch_image1.jpg]


this Agreement. Any further extension of the Term will be subject to mutual
written agreement between the parties.
3.    FEES AND EXPENSES.
3.1    As full compensation for the Services and the rights granted to the
Company in this Agreement, the Company shall pay you a fixed fee of $35,000 per
month (the "Fees"), payable each month on completion of the Services to the
Company's satisfaction, as detailed in Schedule 1. You acknowledge that you will
receive an IRS Form 1099-MISC from the Company, and that you shall be solely
responsible for all federal, state, and local taxes, as set out in Section 4.2.
3.2    You will not be expected to travel in conjunction with your performance
of the Services. However, if you agree to travel in conjunction with your
performance of the Services, the Company will reimburse you for travel expenses
incurred traveling to Planet Fitness Headquarters at the Company’s request. You
are otherwise solely responsible for any travel or other costs or expenses
incurred by you in connection with the performance of the Services, and in no
event shall the Company reimburse you for any such costs or expenses.
3.3    The Company shall pay all undisputed Fees within 14 days after the
Company's receipt of an invoice submitted by you.
4.    RELATIONSHIP OF THE PARTIES.
4.1    You are an independent contractor of the Company, and this Agreement
shall not be construed to create any association, partnership, joint venture,
employee, or agency relationship between you and the Company for any purpose.
You have no authority (and shall not hold yourself out as having authority) to
bind the Company and you shall not make any agreements or representations on the
Company's behalf without the Company's prior written consent.
4.2    Without limiting Section 4.1, you will not be eligible to participate in
any vacation, group medical or life insurance, disability, profit sharing or
retirement benefits, or any other fringe benefits or benefit plans offered by
the Company to its employees, and the Company will not be responsible




--------------------------------------------------------------------------------

consultingagreementch_image1.jpg [consultingagreementch_image1.jpg]


for withholding or paying any income, payroll, Social Security, or other
federal, state, or local taxes, making any insurance contributions, including
for unemployment or disability, or obtaining worker's compensation insurance on
your behalf. You shall be responsible for, and shall indemnify the Company
against, all such taxes or contributions, including penalties and interest. Any
persons employed or engaged by you in connection with the performance of the
Services shall be your employees or contractors and you shall be fully
responsible for them and indemnify the Company against any claims made by or on
behalf of any such employee or contractor.
5.    INTELLECTUAL PROPERTY RIGHTS.
5.1    The Company is and shall be, the sole and exclusive owner of all right,
title, and interest throughout the world in and to all the results and proceeds
of the Services performed under this Agreement, including but not limited to the
deliverables set out on Schedule 1 (collectively, the "Deliverables"), including
all patents, copyrights, trademarks, trade secrets, and other intellectual
property rights (collectively "Intellectual Property Rights") therein. You agree
that the Deliverables are hereby deemed a "work made for hire" as defined in 17
U.S.C. § 101 for the Company. If, for any reason, any of the Deliverables do not
constitute a "work made for hire," you hereby irrevocably assign to the Company,
in each case without additional consideration, all right, title, and interest
throughout the world in and to the Deliverables, including all Intellectual
Property Rights therein.
5.2    Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure, and withdrawal and any other rights that may
be known as "moral rights" (collectively, "Moral Rights"). You hereby
irrevocably waive, to the extent permitted by applicable law, any and all claims
you may now or hereafter have in any jurisdiction to any Moral Rights with
respect to the Deliverables.
5.3    Upon the reasonable request of the Company, you shall promptly take such
further actions, including execution and delivery of all appropriate instruments
of conveyance, as may be necessary to assist the Company to prosecute, register,
perfect, record, or enforce its rights in any Deliverables. In the event the
Company is unable, after reasonable effort, to obtain your signature on any such




--------------------------------------------------------------------------------

consultingagreementch_image1.jpg [consultingagreementch_image1.jpg]


documents, you hereby irrevocably designate and appoint the Company as your
agent and attorney-in-fact, to act for and on your behalf solely to execute and
file any such application or other document and do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights, or other
intellectual property protection related to the Deliverables with the same legal
force and effect as if you had executed them. You agree that this power of
attorney is coupled with an interest.
5.4     You have no right or license to use, publish, reproduce, prepare
derivative works based upon, distribute, perform, or display any Deliverables.
You have no right or license to use the Company's trademarks, service marks,
trade names, trade names, logos, symbols, or brand names.
5.5    An action that would otherwise count as trade secret misappropriation
will be immunized if the disclosure (a) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
6.    CONFIDENTIALITY.
6.1    You acknowledge that you will have access to information that is treated
as confidential and proprietary by the Company, including, without limitation,
the existence and terms of this Agreement, trade secrets, technology, and
information pertaining to business operations and strategies, customers,
pricing, marketing, finances, sourcing, personnel, development, and other
information about the Company, its affiliates, or their suppliers or customers,
in each case whether spoken, written, printed, electronic, or in any other form
or medium (collectively, the "Confidential Information"). Any Confidential
Information that you develop in connection with the Services, including but not
limited to any Deliverables, shall be subject to the terms and conditions of
this clause. You agree to treat all Confidential Information as strictly
confidential, not to disclose Confidential Information or permit it to be
disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services. You shall notify




--------------------------------------------------------------------------------

consultingagreementch_image1.jpg [consultingagreementch_image1.jpg]


the Company immediately in the event you become aware of any loss or disclosure
of any Confidential Information.
6.2    Confidential Information shall not include information that:
(a)    is or becomes generally available to the public other than through your
breach of this Agreement; or
(b)    is communicated to you by a third party that had no confidentiality
obligations with respect to such information.
6.3    You acknowledge that you are aware that the Confidential Information may
relate to publicly traded securities and you are aware of the restrictions
imposed by applicable securities laws restricting trading in securities while in
possession of material non-public information and on communication of such
information when it is reasonably foreseeable that the recipient is likely to
trade such securities, in reliance on such information. You agree not to trade,
either directly or through other persons or entities based on the Confidential
Information in a manner that would violate the securities law of any applicable
jurisdiction, including, without limitation, the United States securities laws.
6.4    Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation, or order. You agree to provide written notice
of any such order to an authorized officer of the Company within 2 days of
receiving such order, but in any event sufficiently in advance of making any
disclosure to permit the Company to contest the order or seek confidentiality
protections, as determined in the Company's sole discretion.
7.    REPRESENTATIONS AND WARRANTIES.
7.1    You represent and warrant to the Company that:




--------------------------------------------------------------------------------

consultingagreementch_image1.jpg [consultingagreementch_image1.jpg]


(a)    you have the right to enter into this Agreement, to grant the rights
granted herein and to perform fully all of your obligations in this Agreement;
(b)    your entering into this Agreement with the Company and your performance
of the Services do not and will not conflict with or result in any breach or
default under any other agreement to which you are subject;
(c)    you have the required skill, experience, and qualifications to perform
the Services, you shall perform the Services in a professional and workmanlike
manner in accordance with generally recognized industry standards for similar
services and you shall devote sufficient resources to ensure that the Services
are performed in a timely and reliable manner;
(d)    you shall perform the Services in compliance with all applicable federal,
state, and local laws and regulations;
(e)    the Company will receive good and valid title to all Deliverables, free
and clear of all encumbrances and liens of any kind;
(f)    all Deliverables are and shall be your original work (except for material
in the public domain or provided by the Company) and, to the best of your
knowledge, do not and will not violate or infringe upon the intellectual
property right or any other right whatsoever of any person, firm, corporation,
or other entity.
7.2    The Company hereby represents and warrants to you that:
(a)    it has the full right, power, and authority to enter into this Agreement
and to perform its obligations hereunder; and
(b)    the execution of this Agreement by its representative whose signature is
set forth at the end hereof has been duly authorized by all necessary corporate
action.
8.    INDEMNIFICATION.




--------------------------------------------------------------------------------

consultingagreementch_image1.jpg [consultingagreementch_image1.jpg]


8.1    You shall defend, indemnify, and hold harmless the Company and its
affiliates and their officers, directors, employees, agents, successors, and
assigns from and against all losses, damages, liabilities, deficiencies,
actions, judgments, interest, awards, penalties, fines, costs, or expenses of
whatever kind (including reasonable attorneys' fees) arising out of or resulting
from:
(a)    bodily injury, death of any person, or damage to real or tangible,
personal property resulting from your acts or omissions; and
(b)    your breach of any representation, warranty, or obligation under this
Agreement.
8.2    The Company may satisfy such indemnity (in whole or in part) by way of
deduction from any payment due to you.
9.    INSURANCE. Not applicable.
10.    TERMINATION.
10.1    You or the Company may terminate this Agreement without cause upon 14
days' written notice to the other party to this Agreement. In the event of
termination pursuant to this clause, the Company shall pay you on a pro-rata
basis any Fees then due and payable for any Services completed up to and
including the date of such termination.
10.2    You or the Company may terminate this Agreement, effective immediately
upon written notice to the other party to this Agreement, if the other party
materially breaches this Agreement, and such breach is incapable of cure, or
with respect to a material breach capable of cure, the other party does not cure
such breach within 10 days after receipt of written notice of such breach.
10.3    Upon expiration or termination of this Agreement for any reason, or at
any other time upon the Company's written request, you shall within 5 days after
such expiration or termination:
(a)    deliver to the Company all Deliverables (whether complete or incomplete)
and all hardware, software, tools, equipment, or other materials provided for
your use by the Company;




--------------------------------------------------------------------------------

consultingagreementch_image1.jpg [consultingagreementch_image1.jpg]


(b)    deliver to the Company all tangible documents and materials (and any
copies) containing, reflecting, incorporating, or based on the Confidential
Information; and
(c)    permanently erase all of the Confidential Information from your computer
systems.
10.4    The terms and conditions of this clause and Section 4, Section 5,
Section 6, Section 7, Section 8, Section 12, and Section 13, shall survive the
expiration or termination of this Agreement.
11.    OTHER BUSINESS ACTIVITIES. You may be engaged or employed in any other
business, trade, profession, or other activity which does not place you in a
conflict of interest with the Company.
12.    ASSIGNMENT. You shall not assign any rights under this Agreement without
the Company's prior written consent. Any assignment in violation of the
foregoing shall be deemed null and void. The Company may freely assign its
rights and obligations under this Agreement at any time. Subject to the limits
on assignment stated above, this Agreement will inure to the benefit of, be
binding on, and be enforceable against each of the parties hereto and their
respective successors and assigns.
13.    MISCELLANEOUS.
13.1    You shall not export, directly or indirectly, any technical data
acquired from the Company, or any products utilizing any such data, to any
country in violation of any applicable export laws or regulations.
13.2    All notices, requests, consents, claims, demands, waivers, and other
communications hereunder (each, a "Notice") shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or email (with confirmation of transmission), or certified
or registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a Notice is effective only if
(a) the receiving party has received the Notice and (b) the party giving the
Notice has complied with the requirements of this Section.




--------------------------------------------------------------------------------

consultingagreementch_image1.jpg [consultingagreementch_image1.jpg]


13.3    This Agreement, together with any other documents incorporated herein by
reference, and related exhibits and schedules, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations, and warranties, both written and oral, with respect
to such subject matter.
13.4    This Agreement may only be amended, modified, or supplemented by an
agreement in writing signed by each party hereto, and any of the terms thereof
may be waived, only by a written document signed by each party to this Agreement
or, in the case of waiver, by the party or parties waiving compliance.
13.5    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New Hampshire without giving effect to any choice
or conflict of law provision or rule. Each party irrevocably submits to the
exclusive jurisdiction and venue of the federal and state courts located in the
County of Rockingham in any legal suit, action, or proceeding arising out of or
based upon this Agreement or the Services provided hereunder.
13.6    If any term or provision of this Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
13.7     This Agreement may be executed in multiple counterparts and by
facsimile signature, each of which shall be deemed an original and all of which
together shall constitute one instrument.


If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.














--------------------------------------------------------------------------------

consultingagreementch_image1.jpg [consultingagreementch_image1.jpg]






[Remainder of page intentionally left blank.]








Sincerely,
PLA-FIT FRANCHISE, LLC




By:    _______________________________
    
Kathy Gentilozzi
Chief People Officer








Accepted and Agreed:




Signature: ____________________________
Roger Chacko
    
Date: ________________________________


























--------------------------------------------------------------------------------

consultingagreementch_image1.jpg [consultingagreementch_image1.jpg]














SCHEDULE 1
























 




